Exhibit 10.2

CURRENT FORM OF STERIS CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES

STERIS CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT-                     , 20    

This Agreement is between STERIS Corporation (“STERIS”) and Optionee, with
respect to the grant of a Nonqualified Stock Option by STERIS to Optionee
pursuant to the STERIS Corporation 2006 Long-Term Equity Incentive Plan (the
“Plan”).

1. Grant of Option. STERIS hereby grants to Optionee, as of the date (“Date of
Grant”) set forth above and in the Acknowledgment and Acceptance Form
accompanying this Agreement (“Acknowledgment”) an option (the “Option”) to
purchase all or any number of an aggregate of STERIS Common Shares as previously
disclosed to Optionee and as reflected in the records of STERIS, at an exercise
price of the closing sales price per share of STERIS’s Common Shares as of the
Date of Grant and as reported on the New York Stock Exchange Composite Tape (the
“Option Price”), upon and subject to the terms of this Agreement and the Plan.

2. Documents Delivered with Agreement. STERIS has delivered or made available to
the Optionee, along with this Agreement, the following documents: (a) STERIS’s
Policy Prohibiting the Improper Use of Material Non-Public Information (the
“Policy”); (b) the Plan and its related Prospectus; (c) the Nondisclosure and
Noncompetition Agreement to be entered into between STERIS and Optionee (the
“Nondisclosure Agreement”); (d) the Acknowledgment; and (e) STERIS’s most recent
Annual Report to Shareholders and Form 10-K filed with the US Securities and
Exchange Commission. Acceptance and compliance with these documents is a
condition to the effectiveness of this grant of nonqualified stock options. By
accepting this Agreement or executing the Acknowledgment, the Optionee
acknowledges receipt, review and acceptance of these documents and compliance
with their terms.

3. Terms and Conditions of Option. The Option is a Nonqualified Option and shall
not be treated as an Incentive Stock Option. In addition to this Agreement, the
Option shall also be subject to all of the terms and conditions of the Policy
and Plan. The Option shall be effective upon the Optionee’s acceptance of this
Agreement and the Nondisclosure Agreement, both of which shall be conclusively
deemed to have occurred either upon electronic acceptance or STERIS’s receipt of
the signed Acknowledgment. If Optionee violates the terms of the Policy, the
Plan, this Agreement, the Nondisclosure Agreement, or any agreement with similar
terms previously entered into by Optionee (collectively “Prior Agreements”), any
and all options to purchase Common Shares that were granted by STERIS to
Optionee (including the Option granted by this Agreement or any Prior
Agreements) shall be forfeited, void, and of no further force and effect.

4. Term of Option. Unless earlier terminated pursuant to Section 11 of the Plan,
the Option shall terminate at the close of business on, and shall not be
exercisable at any time after [                    ].

5. Vesting. So long as Optionee remains in the employ of STERIS, but subject to
the terms of this Agreement and the Plan (including Section 11 thereof, the
rules of which shall apply to this Agreement, including as described in
Section 16 of this Agreement), the Option shall vest [as follows:
                    ].

6. Exercise of Vested Option. Except as otherwise provided in Section 11 of the
Plan, the rules of which shall apply to this Agreement, including as described
in Section 16 of this Agreement, the Option shall be exercisable only while
Optionee is in the employ of STERIS. To the extent exercisable under the
Agreement, the Option may be exercised from time to time in whole or in part.

7. Method of Exercise. A request to exercise the Option requires delivery of
(a) the Option Price payable in cash or by check acceptable to the Company or by
wire transfer of immediately available funds, or by such other methods as may be
approved by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable and (b) a written notice to STERIS identifying this
Agreement and specifying the number of Common



--------------------------------------------------------------------------------

Shares as to which the Option is being exercised. Subject to the terms of the
Plan and this Agreement, STERIS shall deliver to Optionee certificates
representing the Option promptly following such exercise.

8. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Nondisclosure Agreement, the Plan, the Policy,
any Prior Agreement, or any STERIS policy shall be determined by the Board or
the Chief Executive Officer or his delegatee or delegatees, if applicable, in
their sole discretion, and such determination shall be final and binding on
Optionee.

9. Termination of the Plan; No Right to Future Grants; No Right of Employment;
Extraordinary Item of Compensation. By entering into this Agreement, Optionee
acknowledges: (a) that the Plan is discretionary in nature and may be suspended
or terminated by STERIS at any time; (b) that each grant of an Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of Options, or benefits in lieu of Options; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when the Option shall be granted, the number of shares
subject to each Option, the Option Price, and the time or times when each Option
shall be exercisable, will be at the sole discretion of STERIS; (d) that
Optionee’s participation in the Plan shall not create a right to further
employment with Optionee’s employer and shall not interfere with the ability of
Optionee’s employer to terminate Optionee’s employment relationship at any time
with or without cause; (e) that Optionee’s participation in the Plan is
voluntary; (f) that the value of the Options is an extraordinary item of
compensation which is outside the scope of Optionee’s employment contract, if
any; (g) that the Option is not part of normal and expected compensation for
purposes of any other employee benefit plan or program of STERIS, including for
purposes of calculating any severance, resignation, redundancy, end of service,
bonus, long-service, pension or retirement benefits or similar payments;
(h) that the right to purchase stock ceases upon termination of employment for
any reason except as may otherwise be explicitly provided in the Plan or this
Agreement; (i) that the future value, if any, of the shares is unknown and
cannot be predicted with certainty; (j) that, where Optionee’s employer is a
Subsidiary or affiliate of STERIS, the Option has been granted to Optionee in
Optionee’s status as an employee of such Subsidiary or affiliate, and the terms
of this Agreement can be modified by STERIS to facilitate the issuance and
administration of the award, and can in no event be understood or interpreted to
mean that STERIS is Optionee’s employer or that Optionee has an employment
relationship with STERIS; and (k) that unvested Options have no value and if the
underlying shares do not increase in value above the Option Price, vested
Options will have no value.

10. Employee Data Privacy. By entering into the Agreement, and as a condition of
the grant of the Option, Optionee consents to the collection, use and transfer
of personal data as described in this Section 10. Optionee understands that
STERIS and its Subsidiaries hold certain personal information about Optionee,
including, but not limited to, Optionee’s name, home address and telephone
number, date of birth, social insurance number, salary, nationality, job title,
any shares of stock or directorships held in STERIS, details of all Options or
other evidence of shares of stock or options awarded, canceled, exercised,
vested, unvested or outstanding in Optionee’s favor, for the purpose of managing
and administering the Plan (“Data”). Optionee further understands that STERIS
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of the Optionee’s
participation in the Plan, and that STERIS and/or its Subsidiaries may each
further transfer Data to any third parties assisting STERIS in the
implementation, administration and management of the Plan (“Data Recipients”).
Optionee understands that these Data Recipients may be located in Optionee’s
country of residence, the European Economic Area, and in countries outside the
European Economic Area, including the United States. Optionee authorizes the
Data Recipients to receive, possess, use, retain and transfer Data in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any transfer of such Data, as may be necessary or appropriate
for the administration of the Plan and/or the subsequent holding of shares of
stock on Optionee’s behalf, to a broker or third party with whom the shares
acquired on exercise may be deposited. Optionee understands that he or she may,
at any time, review the Data, require any necessary amendments to it or withdraw
the consent herein by notifying STERIS in writing. Optionee further understands
that withdrawing consent may affect Optionee’s ability to participate in the
Plan, at the sole discretion of the Board or the Chief Executive Officer or his
delegatee or delegatees, if applicable.

11. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used



--------------------------------------------------------------------------------

herein with initial capital letters and not otherwise defined herein that are
defined in the Plan shall have the meanings assigned to them in the Plan.

12. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall have a material adverse effect on the rights of
Optionee under this Agreement without Optionee’s consent.

13. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid while
accomplishing the most similar purpose.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Any unresolved dispute relating to this
Agreement shall be submitted exclusively to the jurisdiction of the courts of
Lake County Ohio.

15. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Optionee any right to continue as an employee of STERIS or any
Subsidiary or affiliate. STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Option shall not be transferable by Optionee other than as
provided in Section 17 of the Plan.

16. Application of Section 11 of the Plan. Pursuant to Section 11 of the Plan,
the Board hereby consents to the Optionee’s Qualifying Retirement if, at the
time that the Optionee terminates service with the Company, the Optionee
satisfies the requirements of Section 11(b)(iii) of the Plan other than the
requirement of the Board having consented thereto (which consent is hereby
given).

STERIS has caused this Agreement to be executed on its behalf by its duly
authorized officer, and Optionee has entered into this Agreement and accepted
all terms and conditions thereof by electronic acceptance and/or by the signed
Acknowledgment, either of which has the same force and binding effect as if this
Agreement were physically signed by Optionee, all as of the Date of Grant.

 

STERIS Corporation

   Optionee

By:

  

 

   Signature by electronic acceptance and/or execution of the
Acknowledgment and Acceptance form   

[Name:]

     

[Title:]

  